DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 2-19-21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

3.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:


(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The disclosure is objected to because of the following informalities: the application appears to be missing part (h) “BRIEF SUMMARY OF THE INVENTION”. Appropriate correction is required.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 the cited pertinent art does not anticipate nor render obvious a MEMS pressure sensor comprising a sensor area and a dummy area disposed in a first cavity, wherein the sensor area comprises a movable portion of a MEMS substrate, and wherein the dummy area comprises a fixed portion of the MEMS substrate; and a pressure enhancement structure disposed in the dummy area. Regarding claim 12 the cited pertinent art does not anticipate nor render obvious a first pressure enhancement structure disposed in a first fixed portion, wherein the first pressure enhancement structure is configured to change a pressure of a first sealed cavity from a sealing pressure, which corresponds to a pressure at which the first sealed cavity and a second sealed cavity are sealed, to a first operating pressure that is different than the sealing pressure. Regarding claim 19 the cited pertinent art does not anticipate nor render obvious forming a pressure enhancement structure defined by a third opening and a second opening, and a lower portion of a cavity defined by the first opening; after a MEMS substrate is bonded to a passivation layer, forming a movable element in the MEMS substrate that directly overlies the lower portion of the cavity, and forming a channel that extends through an upper surface of the MEMS substrate to the pressure enhancement structure
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 10392244 B2 Method for sealing a cavity of a microelectromechanical systems (MEMS) device using a seal layer covering or lining a hole in fluid communication with the cavity 
US 9857229 B1 Fabrication method for micromechanical sensors
US 5331191 A Semiconductor integrated circuit device, process for fabricating the same, and apparatus for fabricating the same
US 20140225206 A1 PRESSURE LEVEL ADJUSTMENT IN A CAVITY OF A SEMICONDUCTOR DIE
US 20050179099 A1 Integrated getter area for wafer level encapsulated microelectromechanical systems
US 20210060610 A1 A SEMICONDUCTOR DEVICE HAVING MICROELECTROMECHANICAL SYSTEMS DEVICES WITH IMPROVED CAVITY PRESSURE UNIFORMITY
This application is in condition for allowance except for the following formal matters: 
Objection to the specification noted above
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.